                              United States District Court
                                        for the
                              Southern District of Florida

Flectat Limited, Plaintiff,               )
                                          )
v.                                        )
                                          ) Civil Action No. 18-20661-Civ-Scola
Venetian by Luxcom, LLC, and              )
others, Defendants.                       )

                                Order Dismissing Case

      This matter is before the Court upon the parties’ responses to the Court’s
show cause order (ECF No. 38). The Court was made aware that a Fourth
Amended Complaint had been filed in the underlying state court case relevant
to this action. The Court therefore prompted the parties to explain “what
impact the amendment to the underlying state complaint has on the relief
sought in this case, if any, and whether the third-party complaint attached to
the Plaintiff’s complaint (ECF No. 1-8) remains the operative third-party
complaint in the underlying state case.” (Order, ECF No. 38.) Upon review of
the parties’ submissions, the record, and the relevant legal authorities, the
Court finds that it must dismiss this case because it lacks jurisdiction.

      I. Background

       This case arises from an underlying state-court case styled Ortiz v. Akcel
Construction, LLC, No. 17-009921-CA-01 (32), pending in the Eleventh Judicial
Circuit in and for Miami-Dade County, Florida. The state-court case stems
from an accident that occurred on a construction site, which allegedly caused a
plaintiff in that case, Pablo Rubio Ortiz (“Ortiz”), to suffer injuries. The original
plaintiffs in that case were Ortiz, by and through his next of friend and wife,
Beatriz Lara Corona, and his wife, Beatriz Lara Corona (“Corona”). In response
to that complaint, the only defendant at the time, Venetian by Luxcom
(“Luxcom”) filed a third-party complaint on July 14, 2017, against Akcel
Construction, LLC (“Akcel”), and EMC Builders, LLC (“EMC Builders”), which
refers to and has attached to it the original state-court complaint. (Third-Party
Compl., ECF No. 1-8 at ¶ 5.) In the third-party complaint, Luxcom raises
several alternative claims for indemnification, breach of contract, and
negligence against EMC Builders and Akcel that it states “arise out of the same
operative set of facts as in the Plaintiff’s Complaint in this case.” (Id. at ¶ 1.)
       More than six months after Luxcom filed its third-party complaint, on
February 21, 2018, Flectat Limited (“Flectat”) filed the present federal
declaratory judgment action against EMC Builders, Luxcom, Akcel, Ortiz, and
Corona. Flectat seeks a declaration that it does not have the duty to defend or
indemnify EMC Builders, or any of the other defendants, in the underlying
dispute based on an insurance policy issued to EMC Builders. (See, e.g.,
Compl., ECF No. 1 at ¶¶ 14, 51.) The complaint refers to, and has attached to
it, the original state-court complaint and third-party complaint. (See, e.g., id. at
¶¶ 16, 21; Underlying Compl., ECF No. 1-7; Third-Party Compl., ECF No. 1-8.)
       Since Flectat filed this case, the Clerk has entered default against EMC
Builders (ECF No. 20.), which Luxcom has filed a motion to vacate (ECF
No. 31). Akcel filed an answer (ECF No. 16), and Luxcom filed a motion to
dismiss, which Ortiz and Corona joined (ECF Nos. 21, 34). These motions
remain pending.
       The Court was alerted to the fact that the state-court plaintiffs had made
various amendments to the underlying complaint and had recently filed a
Fourth Amended Complaint because of a related declaratory judgment action
before the Court. See Capitol Specialty Ins. Co. v. Ortiz, No. 17-23329, ECF No.
74 (dismissing case for lack of subject matter jurisdiction). This information
prompted the Court to consider what impact, if any, the latest amendment to
the underlying complaint had on this case, and whether the third-party
complaint attached to Flectat’s complaint was still the operative third-party
complaint in the underlying case. The Court therefore ordered the parties to
shed light on these issues. (ECF No. 38.) Plaintiff Flectat and Defendants
Luxcom and Akcel filed responses to the Court’s show cause order. (Resps.,
ECF Nos. 39–41.) Ortiz and Corona joined in Luxcom’s response. (Notice of
Joinder, ECF No. 42.)

      II. Analysis

      The parties disagree about what impact the underlying Fourth Amended
Complaint has on this case and whether the third-party complaint attached to
Flectat’s complaint is the operative third-party complaint in the underlying
state-court case. The latter point is contested only because Luxcom filed an
amended third-party complaint (ECF No. 41-1) to clarify its name on
November 17, 2017 without leave from the state court to do so. Luxcom,
however, claims that the third-party complaint attached to Flectat’s complaint
(ECF No. 1-8) remains the operative third-party complaint in the underlying
action. (Luxcom’s Resp., ECF No. 39 at 3, n.1.)
       Luxcom argues that the Court should dismiss this case because Flectat
failed to incorporate the changes to the underlying complaint into its federal
complaint as those amendments were being made in state court. (Luxcom
Resp., ECF No. 39 at 4.) Luxcom notes that even when Flectat filed this case,
the underlying complaint had already been amended. (Id. at 1.) Flectat asserts
that it need not amend its complaint to refer to the Fourth Amended Complaint
because its claims are based on Luxcom’s third-party complaint, which it
repeatedly tells the Court is based on the original underlying complaint.
(Flectat Resp., ECF No. 41.) Flectat instead asks the Court to amend its
complaint to incorporate the amended third-party complaint and a cross-claim
Akcel filed against EMC Builders in the state-court case. (Id. at 5–6 ¶¶ 15–16.)
Akcel suggests that Flectat may “want or otherwise need” to add additional
defendants in this case to fully adjudicate its case, but that the “precise impact
of the amendment to the underlying state complaint on this declaratory action
is presently undeterminable.” (Akcel Resp., ECF No. 40 at 2 ¶¶ 2–3.)
       Upon review of the parties’ briefs, the record, and the relevant legal
authorities, the Court finds that it lacks jurisdiction. “[I]t is well settled that a
federal court is obligated to inquire into subject matter jurisdiction sua sponte
whenever it may be lacking.” Bochese v. Town of Ponce Inlet, 405 F.3d 964, 975
(11th Cir. 2005) (quotation marks and citations omitted).
       “Article III of the Constitution limits the jurisdiction of the federal courts
to the consideration of ‘Cases’ and ‘Controversies.’” Al Najjar v. Ashcroft, 273
F.3d 1330, 1335 (11th Cir. 2001). “The Declaratory Judgment Act provides
that, ‘[i]n a case of actual controversy within its jurisdiction . . . any court of
the United States . . . may declare the rights and other legal relations of any
interested party seeking such declaration, whether or not further relief is or
could be sought.’” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127
(2007) (quoting 28 U.S.C. § 2201(a)). In the declaratory action context, the
Supreme Court has “required that the dispute be definite and concrete,
touching the legal relations of parties having adverse legal interests; and that it
be real and substantial and admit of specific relief through a decree of a
conclusive character, as distinguished from an opinion advising what the law
would be upon a hypothetical state of facts.” Id. (alterations and citations
omitted). “Basically, the question in each case is whether the facts alleged,
under all the circumstances, show that there is a substantial controversy,
between parties having adverse legal interests, of sufficient immediacy and
reality to warrant the issuance of a declaratory judgment.” Id. (quoting
Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941)).
       Even assuming that Flectat properly brought this suit and that the
parties are diverse—issues Luxcom contests in its motion to dismiss—the
Court finds that it cannot provide relief in this case. As Flectat itself states,
“Flectat’s obligations to EMC Builders [are] only based on the claims asserted
against [EMC Builders]. At this time, the ball stops with Luxcom’s Third-Party
Complaint against EMC Builders based on the claims made against Luxcom in
the Original Complaint.” (ECF No. 41 at 5, ¶ 14.) The original state-court
complaint, however, is not the operative complaint in the underlying case, nor
was it when Flectat filed this case (see, e.g., Second Am. Comp., ECF No. 39-1).
Oceanside Plaza Condo. Ass’n v. Foam King Indus., Inc., 206 So. 3d 785, 787
(Fla. 3d DCA 2016) (“Long-standing Florida law makes clear that the filing of an
amended complaint constitutes an abandonment of the original complaint . . .
and it cease[s] to be part of the record and [can] no longer be viewed as a
pleading.”) (alterations and citations omitted). Even a cursory review of the
initial underlying complaint and the Fourth Amended Complaint demonstrates
that the state-court plaintiffs have made several changes to their allegations
and additional parties are now involved in the underlying case. Notably, the
state-court plaintiffs assert additional claims against Luxcom in the Fourth
Amended Complaint that were not asserted in the original complaint.
       The third-party complaint, on which Flectat’s complaint relies, therefore
seeks relief based on an underlying complaint that no longer governs the state-
court case. The amended third-party complaint fares no better since it too
appears to seek relief based on the original state-court complaint.1 As a result,
Flectat is seeking a declaration based on pleadings that no longer govern the
underlying state-court case. Even if Flectat had referred to the proper
underlying complaint in its complaint, doing so would not have changed the
fact that the third-party complaint is based on an inoperative complaint.
       Therefore, this case does not present a live case or controversy. Any
declaration from this Court would be an improper advisory opinion about
“what the law would be upon a hypothetical state of facts.” MedImmune, 549
U.S. at 127. Accordingly, this Court lacks subject matter jurisdiction and must
dismiss this case. Bochese, 405 F.3d at 974–75 (“Simply put, once a federal
court determines that it is without subject matter jurisdiction, the Court is
powerless to continue.”); see also Geico Indemn. Co. v. Vasquez, No. 15-61442-
CIV, 2016 WL 10587207, at *4 (Nov. 4, 2016) (Dimitrouleas, J.) (dismissing
declaratory judgment action against a defendant because the defendant had
been dismissed from the underlying state case when the federal case was filed
and had not been renamed as a defendant).
                                                            
11Flectat requests that the Court decide whether the amended third-party complaint filed in
the underlying state case was properly filed or to direct Luxcom to clarify this point in state
court. (Flectat Resp., ECF No. 41 at 5 ¶ 15.) The Court refuses to insert itself into the state
court proceedings and need not do so to make its ruling.
     III.   Conclusion

     The Court therefore dismisses this case without prejudice, and denies
as moot all pending motions. The Clerk is directed to close this case.
     Done and ordered in chambers, at Miami, Florida, on October 2, 2018.




                                       Robert N. Scola, Jr.
                                       United States District Judge


 
